Case 20-13717-VFP        Doc 31    Filed 06/19/20 Entered 06/19/20 16:41:50              Desc Main
                                   Document     Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1
                                                                 Order Filed on June 19, 2020
DENISE CARLON, ESQUIRE                                           by Clerk
                                                                 U.S. Bankruptcy Court
KML LAW GROUP, P.C.                                              District of New Jersey
Sentry Office Plz
216 Haddon Ave.
Suite 406
Westmont, NJ 08018
dcarlon@kmllawgroup.com
Attorneys for Secured Creditor
Towd Point Mortgage Trust 2019-4, U.S. Bank
National Association, as Indenture Trustee
In Re:                                                   Case No.: 20-13717 VFP
                                                         Adv. No.:
Doris L. Pilgrim,                                        Hearing Date: 5/21/2020 @ 8:30 a.m.

Debtor.                                                  Judge: Vincent F. Papalia


     AMENDED ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO
                    DEBTOR’S CHAPTER 13 PLAN

The relief set forth on the following pages, numbered two (2) through two (2) is hereby
ORDERED




 DATED: June 19, 2020
Case 20-13717-VFP        Doc 31    Filed 06/19/20 Entered 06/19/20 16:41:50          Desc Main
                                   Document     Page 2 of 2


Page 2
Debtor:                 Doris L. Pilgrim
Case No.:               20-13717 VFP
Caption:                AMENDED ORDER RESOLVING SECURED CREDITOR’S
                        OBJECTION TO DEBTOR’S CHAPTER 13 PLAN

       This matter having been brought before the Court by KML Law Group, P.C., attorneys
for Secured Creditor Towd Point Mortgage Trust 2019-4, U.S. Bank National Association, as
Indenture Trustee, holder of a mortgage on real property located at 25 27 22nd Street, Irvington,
NJ, 07111, Denise Carlon appearing, by way of objection to the confirmation of Debtors’
Chapter 13 Plan, and this Court having considered the representations of attorneys for Secured
Creditor                                                                                     and
Jenee K. Ciccarelli, Esquire, attorney for Debtor, Doris L. Pilgrim, and for good cause having
been shown;
       It ORDERED, ADJUDGED and DECREED that the proof of claim shall be paid
outside the plan; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Secured Creditor will
use post-petition funds to post to pre-petition payments due; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that said application of
payments will not be deemed a violation of the automatic stay; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Debtor reserves her
right to object to Secured Creditor’s proof of claim; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Secured Creditor’s
objection to confirmation is hereby resolved.
